OPINION — AG — QUESTION(1): "IS IT LEGAL FOR A SCHOOL DISTRICT BOARD OF EDUCATION TO PURCHASE ACCIDENT OR INJURY INSURANCE ON ATHLETES FROM ITS ACTIVITY FUND, AS DEFINED IN 70 O.S. 1961, 4-33 [70-4-33], AS AMENDED?" — THE AG CANNOT DETERMINE THIS, HOWEVER, WE BELIEVE THAT SUCH A BOARD MAY ESTABLISH SUCH AN "ACTIVITY ACCOUNT", IF IT DEEMS IT TO BE "BEST SUITED" TO THE "NEEDS" OF THE DISTRICT." QUESTION(2): "IT IS LEGAL FOR A SCHOOL DISTRICT BOARD OF EDUCATION TO PURCHASE WORKMAN'S COMPENSATION INSURANCE WITH GENERAL FUND MONEY ON ITS CUSTODIAL AND MAINTENANCE EMPLOYEES?" — NEGATIVE CITE: 70 O.S. 1961, 6-3 [70-6-3], HOUSE BILL NO. 976 (FRED HANSEN)